Opinion by
Mr. Justice Fell,
On an appeal by the York ITaven Water and Power Company it was decided, affirming the order of the court of common pleas, that its power house was located in Lancaster county and was assessable there: see 212 Pa. 622. On petition of the county of York and the borough of York Haven, the order made by the common pleas was opened and a rehearing was directed by that court in order that the petitioners might be heard on their claim that the property of the company ought to be assessed and taxed exclusively in the county of York. Upon the rehearing, to which the petitioners were parties, it was found as before that the property assessed was in the county of Lancaster. While this finding is assigned as error, its correctness, if not conceded, was not questioned on the argument. It is the only assignment properly before us.
A petition for a change of venue was presented by the York Haven Water and Power Company. That company had had its day in court, a final decision had been made against it and it had no standing to raise the question of jurisdiction; no exception was taken to the order dismissing its petition and it is not an appellant here. If there is any merit in the contention that the Act of April 14, 1905, P. L. 157, in relation to the surveying and marking of county lines, ousted the jurisdiction of the court, and we do not suggest that there is any, the question is not raised by the record. The rule granted on petition to stay proceedings until the dispute between the counties should be adjusted was revoked at the request of the appellant’s counsel. The only question presented by the appeal was correctly decided.
The order of the court is affirmed at the cost of the appellants.